DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claim 39, 41, 52 and 56 in the paper of 8/3/2021, is acknowledged.  Applicants' arguments filed on 8/3/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 39-57 are still at issue and are present for examination.
Terminal Disclaimer
8/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,745,727 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Election/Restriction
Applicants election without traverse to prosecute the invention of Group I, claims 39-55, drawn to a method of nucleic acid synthesis comprising the use of a terminal deoxynucleotidyl transferase and Species: SEQ ID NO: 8, in the paper of 4/22/2021 is acknowledged.  
Claims 56-57 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103

The rejection of claims 39-55 under 35 U.S.C. 103 as being unpatentable over Efcavitch and Siddiqi (U.S. Patent No. 8,808,989) and Uniprot Accession W5MK82 April 2014 is withdrawn based upon applicants amendment and arguments presented in the paper of 8/3/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Drew Bennett on 9/13/2021.
The application has been amended as follows: 
Cancel claims 56 and 57.
In claim 39, change:
“(b) adding a 3'-blocked nucleoside triphosphate to said initiator in the presence 
of a terminal deoxynucleotidyl transferase (TdT) comprising an amino acid sequence having at least 95% sequence identity to any one of SEQ ID NOS: 1 to 5 and 8, or a functional fragment thereof comprising an N-terminal or a C-terminal truncation.”
to:
“(b) adding a 3'-blocked nucleoside triphosphate to said initiator in the presence 
of a terminal deoxynucleotidyl transferase (TdT) comprising an amino acid sequence having at least 95% sequence identity to any one of SEQ ID NOS: 1 to 5 and 8, or a functional fragment thereof having terminal deoxynucleotidyl transferase activity, and comprising an N-terminal or a C-terminal truncation.”


In claim 41, change:
“95% sequence identity to SEQ ID NO:8 comprising an N-terminal or a C-terminal truncation”
to
“95% sequence identity to SEQ ID NO:8, or a functional fragment thereof having terminal deoxynucleotidyl transferase activity, and comprising an N-terminal or a C-terminal truncation.”

Allowable Subject Matter
Claims 39-55 are allowed.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a method of nucleic acid synthesis, which comprises:(a) immobilized on a solid support; and (b) adding a 3'-blocked nucleoside triphosphate to said initiator in the presence of a terminal deoxynucleotidyl transferase (TdT) comprising an amino acid sequence having at least 95% sequence identity to any one of SEQ ID NOS: 1 to 5 and 8, or a functional fragment thereof having terminal deoxynucleotidyl transferase activity, and comprising an N-terminal or a C-terminal truncation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
9/13/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652